Citation Nr: 0930064	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
30 percent to 10 percent effective July 1, 2006, for a 
service-connected right knee disorder, claimed as internal 
derangement of the right knee, was proper.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, claimed as internal 
derangement of the right knee, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1996 to March 
2001 and from April 2002 to April 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which reduced the Veteran's rating for 
his right knee disorder from 30 to 10 percent, effective from 
July 1, 2006.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

In February 2009, the Board remanded the Veteran's claim in 
order to issue a statement of the case (SOC) with regard to 
the issue of the propriety or the rating reduction for the 
Veteran's right knee disorder, and to refer the issue of 
entitlement to an increased rating for the Veteran's service-
connected right knee disorder to the AOJ.  In March 2009, a 
SOC was issued.  Therefore, the Board finds that its remand 
directives with respect to that issue have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

The Board notes that subsequent to the March 2009 statement 
of the case, the Veteran did not file a Substantive Appeal 
(VA Form 9).  However, in Percy v. Shinseki, 23 Vet. App. 37 
(2009), the U.S. Court of Appeals for Veterans Claims (Court) 
held that inasmuch as the RO has taken actions to indicate to 
the Veteran that the issue is on appeal, and it took no steps 
to close the appeal, the requirement that there be a 
Substantive Appeal is deemed waived.  In this case, the Board 
notes that in March 2009, the RO re-certified the Veteran's 
appeal to the Board.  Therefore, the Board finds that the 
Substantive Appeal requirement has been waived in this case. 

The issue of entitlement to an increased rating for a 
service-connected right knee disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a December 2000 rating decision, a 30 percent 
disability evaluation for the Veteran's service-connected 
right knee disorder was assigned, effective from March 4, 
2001.

3.  The Veteran subsequently returned to active duty in April 
2002, thus waiving his right to any VA benefits at that time.  
Following an October 2005 VA examination, subsequent to the 
Veteran's April 2005 discharge from active duty, the RO 
issued a proposal to reduce the rating for the Veteran's 
right knee disorder from 30 percent to 10 percent, on the 
grounds that the medical evidence did not support the 
assigned 30 percent evaluation, in December 2005.

4.  Reduction of the Veteran's disability rating for his 
right knee disorder from 30 percent to 10 percent was 
formally implemented, effective from July 1, 2006, by an 
April 2006 rating decision.

5.  In reducing the disability rating for the Veteran's right 
knee disorder from 30 to 10 percent, effective from July 1, 
2006, in its April 2006 rating decision, the RO met all due 
process requirements in executing such a reduction and the 
decision to reduce the rating was properly substantiated by 
the evidence of record, which did not reflect that any of the 
criteria supporting a 30 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 for a right knee disorder were 
met.




CONCLUSION OF LAW

The criteria for the restoration of a 30 percent rating for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.105(e), 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim for restoration of a 30 
percent evaluation for a service-connected right knee 
disorder, the Board notes that this issue arises not from a 
claim filed by the Veteran but rather from action initiated 
by the RO.  Concerning this, the Board notes service 
connection was in effect for a right knee disorder from March 
2001 to April 2002, and from April 2005 forward.  The Board 
notes that from April 2002 to April 2005, the Veteran 
returned to active duty.  In May 2005, the Veteran contacted 
the RO about the restoration of his VA benefits.  
Accordingly, he was scheduled for a VA examination in October 
2005.

Based upon this VA examination in October 2005, the RO 
proposed, in a December 2005 rating action, to reduce the 
Veteran's rating for his service-connected right knee 
disorder to 10 percent.  The Veteran's rating was then so 
reduced by an April 2006 rating decision, effective July 1, 
2006.  The Veteran was notified by various communications, 
including a statement of the case (SOC), as to what 
information was of record and what was required to 
substantiate the continuation or restoration of the 30 
percent rating for his right knee disorder.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)- 
(i), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements that 
apply when a claimant makes a claim for benefits to VA and, 
as will be explained herein, those specific notice 
requirements were complied with in conjunction with the 
reduction of the evaluation for the Veteran's right knee 
disorder.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) 
("a more specific statute will be given precedence over a 
more general one . . . .") (quoting Busic v. United States, 
446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 176-7 (2005).

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in October 2005 and August 2006.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board does observe the Veteran's complaints 
throughout his appeal that his VA examinations were not 
adequate.  However, the Board finds that the VA opinions 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file, as well as an oral 
history provided by the Veteran and a thorough physical 
examination of the Veteran.  They consider all of the 
pertinent evidence of record, to include the statements of 
the Veteran, and complied with all the necessary diagnostic 
criteria, to include range of motion findings.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied.


LAW AND ANALYSIS

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008).  The Court has consistently held that when an 
RO reduces a Veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio.  
See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases 
cited therein.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2008).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefore, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e) (2008).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2008).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2008).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2008).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.344 (2008) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2008).

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Essentially, in these latter cases, re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(a), 4.1 (2008).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2008).

In this case, the Veteran is currently assigned a 10 percent 
disability rating for his right knee disorder, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under that diagnostic 
code, a 10 percent rating is assigned for flexion limited to 
45 degrees.  A 20 percent rating is assigned for flexion 
limited to 30 degrees.  A 30 percent evaluation is assigned 
for flexion limited to 15 degrees.

Similarly, pursuant to Diagnostic Code 5261, a 10 percent 
rating is assigned for extension limited to 10 degrees.  A 20 
percent evaluation is assigned for extension limited to 15 
degrees.  A 30 percent evaluation is assigned for extension 
limited to 20 degrees.  A 40 percent evaluation is assigned 
for extension limited to 30 degrees.  

In this case, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it took 
action in a December 2005 decision to reduce the rating for 
the Veteran's right knee disorder from 30 to 10 percent.  As 
was discussed in the law and regulations section above, 38 
C.F.R. § 3.105(e) requires that the Veteran be provided with 
proper notification, the opportunity to respond to a proposed 
reduction and notice which includes "detailed reasons" for 
the contemplated reduction in the assigned disability rating.  
In this regard, a December 2005 notice letter informed the 
Veteran that after reviewing the medical records concerning 
his service-connected condition, improvement in his service- 
connected right knee disorder was noted.  The notice 
continued that the attached rating decision proposed to 
reduce the prior evaluation of its disabling effect from 30 
percent to 10 percent.  The notice also advised the Veteran 
that he could submit medical or other evidence to show that 
this change should not be made, noting that the best type of 
evidence to submit was a statement through a physician who 
recently treated or examined him.  The notice stated that if 
no additional evidence was received within 60 days from the 
date of the letter, his evaluation would be reduced the first 
day of the third month following the notice of a final 
decision.  In addition, the notice letter also advised the 
Veteran that he could request a personal hearing to present 
evidence or argument on any important point on his claim.

Therefore, the due process standards set forth in 38 C.F.R. § 
3.105(e) were met in this case.  However, in considering the 
evidence of record under the laws and regulations as set 
forth above, the Board finds that the reduction of the 
Veteran's evaluation for his service-connected right knee 
disorder from 30 percent to 10 percent was proper.

The Veteran's right knee disorder was evaluated as 30 percent 
disabling in a December 2000 rating decision, effective from 
March 2001, the day after the Veteran's separation from 
service.  The evaluation was assigned pursuant to the 
findings of an October 2000 VA examination.  At that 
examination, the examiner noted that the Veteran was on 
profile for his right knee, which forbid running and a number 
of other activities, prevented by the right knee condition.  
The Veteran reported that he had problems with both knees, 
but that his main issue was with the right knee.  In August 
2000, he was in the PX walking around the corner, when he had 
what he described as a total collapse of the right knee.  The 
knee seemed to buckle sideways.  He said that he hit the 
ground, was able to get up, but had problems with weight-
bearing.  The Veteran went to the emergency room that night.  
The knee was immobilized and by his history, it was 
relatively swollen at that time.  He ended up having an 
immobilizer and was eventually seen by orthopedics in October 
2000.  Their working diagnosis was mediocollateral ligament 
strain.  Reportedly, an MRI was done, which the Veteran 
believed read normal.  He was told that he would get better.  
However, the Veteran sated that his right knee pain and 
problems had, if anything, worsened over the past three 
months. 

The Veteran stated that when he tried to stand or walk, or 
even just push the gas pedal on his car, he would have right 
knee pain.  It had affected his ability to stand, to walk, 
and most activities requiring flexion or extension of the 
knee were constantly uncomfortable.  He did not have flare-
ups but rather had constant symptoms of pain, weakness, 
stiffness, swelling, instability and a sense of dislocation 
and locking of the right knee.  He said that by the end of 
the day he noted a considerable amount of swelling in his 
knee.  He reported that he took Naprosyn, about one daily, 
and got an amenable amount of relief and no side effects from 
that.  He continued that one area of his job that was 
unavoidable was going up stairs, which he found to be a very 
slow, laborious and painful process.  Any other physical 
activity had been extremely limited, including just getting 
around his house, sitting down, standing up, etc.  

On physical examination, the Veteran's leg length from the 
anterior superior iliac spine to the medial malleous was 97 
cm on the right and 100 cm on the left.  His feet showed 
signs of abnormal weight-bearing.  He did have an unusual 
shoe wear pattern with the right shoe somewhat showing on the 
lateral forefoot abnormal wear in that area.  He also had 
significant tenderness at the fifth right metatarsal head.  
The Veteran did require a right knee brace to allow him to 
stand and walk normally.  His posture and gait were both 
abnormal in that he could not fully extend his right knee and 
therefore stood with most weight borne on the left.  His gait 
was abnormal in that he transferred his weight over the 
lateral part of the right foot and had a bit of an antalgic 
gait with avoidance of full weight-bearing on the right.  
Standing and walking were limited for the reasons explained.  
The Veteran could not normally bear weight on the right leg 
and could not normally transfer weight at that time.  

Flexion of the right knee was 135 degrees.  His extension was 
20 degrees at active range of motion on the right with 
significant pain.  His Drawer's test was normal bilaterally.  
The McMurray's test was equivocally abnormal on the right 
with no click but with considerable right medial joint line 
pain with the external deviation of the right foreleg.  Range 
of motion of the right knee was affected significantly by 
pain and by lack of endurance with pain being greater.  Right 
knee X-rays were within normal limits.  The examiner 
diagnosed the Veteran with right knee internal derangement.  
The examiner noted that subjectively, the Veteran had 
significant discomfort and a confirmed history of swelling 
and warmth in the right knee.  The objective factors were 
swelling, warmth and quite obvious problems with limited 
range of motion, as well as an inability to bear weight or 
walk normally due to the right knee.  His functional 
limitation was moderate.  The examiner also stated that the 
Veteran's right knee had no specific effect on his occupation 
as he was performing only clerical activities.  Other than 
the one set of stairs that he had to climb, which he was 
still able to do with the knee immobilizer, he was able to 
maintain his work.  However, the examiner stated that the 
effect on the Veteran's daily activities was considerable, in 
that he had difficulty with walking, standing, driving, great 
difficulty climbing and had symptoms with just about all 
changes in position from sitting to standing to lying etc.  
The examiner concluded that the Veteran had a very 
significant right knee injury and the physical findings and 
symptoms were all consistent with an internal derangement of 
the right knee.  The examiner also noted that in all 
likelihood, the Veteran would need a follow-up look at his 
right knee to do a revised rating of impairment once his knee 
problems were more definitively addressed. 

In May 2005, the Veteran contacted the RO to inform them that 
he had separated from service and wished for his VA benefits 
to be reinstated.  Accordingly, the Veteran was scheduled for 
a VA examination in October 2005.  At that examination, the 
examiner noted that the Veteran had an established diagnosis 
of right knee internal derangement.  The Veteran reported 
right knee problems since August 2000, where he originally 
dislocated his knee, causing an internal derangement.  The 
Veteran stated that he had pain, aching, popping and catching 
that was constant.  He reported incapacitation zero times in 
the past year.  Treatment included elevation, ice, 
medications, and ultimately arthroscopy on the right knee.  
There were no prosthetic implants.  Functional impairment was 
difficulty kneeling, walking, standing and being sexually 
active.  He had not lost any time from work.  

On physical examination, the examiner noted that both legs 
were 100 cm in length.  His feet did not show any signs of 
abnormal weight-bearing.  He did have a knee brace but no 
cane or crutches.  His right knee appeared normal.  There 
were three arthroscopy portal scars on the right knee, each 
about 0.5 cm in size and hypopigmented.  There was crepitus 
in the right knee.  There were no findings of recurrent 
subluxation, locking pain, or joint effusion.  There was no 
ankylosis.  His range of motion was normal on the right with 
flexion from zero to 140 degrees and extension to zero 
degrees.  The examiner acknowledged the historical reports 
described above, but noted that based on objective findings, 
the joint function was additionally limited after repetitive 
use during flareups, not by pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner stated that he was 
unable to make a determination without resorting to 
speculation on whether pain, fatigue, weakness, lack of 
endurance or incoordination additionally limited the joint 
function in degrees.  Drawer and McMurray tests were 
unremarkable.  

X-rays of the right knee revealed normal mineralization.  No 
fractures or osseous abnormalities were demonstrated.  The 
joint spaces were well maintained.  No joint effusion or soft 
tissue calcifications were seen.  The examiner stated that 
the Veteran's diagnosis of right knee internal derangement 
remained unchanged.  He continued that the condition affected 
the Veteran's functioning in the usual occupation and daily 
activities in that it limited his ability to run, jump and 
climb.  

Accordingly, the RO proposed a reduction in the Veteran's 
assigned rating from 30 percent to 10 percent.  In the April 
2006 rating decision that followed, the RO reduced the 
Veteran's rating to 10 percent, based on the October 2005 VA 
examiner's findings.  

Subsequently, in his July 2006 notice of disagreement (NOD), 
the Veteran contested the adequacy of the October 2005 VA 
examination.  Specifically, the Veteran stated that the 
examiner did not use a goniometer, as required by VA 
guidelines.  He also stated that he was not asked any 
questions about the symptoms on his paperwork and that the 
examiner barely touched him.  He stated that the felt that he 
was not properly evaluated and requested a new evaluation be 
conducted with a different doctor.  

Although as noted above, the Board finds the October 2005 
examination to be adequate, the Veteran was afforded another 
VA examination with a different doctor, per his request, in 
August 2006.  At that examination, the Veteran complained of 
some stiffness in his right knee joint.  He reported that in 
August 2000, he fell in the PX and was seen in the emergency 
room because of pain and swelling in the right knee joint.  
He was treated with an immobilizer and Tylenol and 
subsequently was also on Naprosyn and crutches for a while.  
However, he continued to have recurrent pain and occasional 
locking in the right knee, and was subsequently seen by an 
orthopedic surgeon in October of 2000.  In November 2000, the 
Veteran was operated on for a fracture of the patella, 
chondromalacia, and also was told that he had a mild tear of 
the medial meniscus.  Postoperatively, he was treated with 
physical therapy and quadriceps exercises, and was put on 
permanent profile.  

The Veteran reported that he continued to have intermittent 
pain in his knee joint since that time.  He particularly had 
symptoms if he tried to walk up stairs and was unable to 
squat or knee on the right knee because of pain.  In 
addition, he described symptoms of intermittent instability 
of the knee joint, at which time he thought was some mild 
subluxation of the patella.  Any prolonged weight-bearing 
would increase his knee pain.  The Veteran stated that he was 
able to drive without limitations; nevertheless, pushing on 
the gas pedal also caused him pain.  When he sat, he tried to 
keep his knee extended because prolonged flexion would cause 
pain as well.  He stated that his instability in the joint 
occurred about once a week, but the pain in the knee occurred 
daily, and particularly at the end of the day after prolonged 
weight-bearing.  He wore a sleeve on the right knee for 
instability, as well as to help decrease pain.  He stated 
that since surgery, he had not had any recurrent locking.  He 
usually had some swelling in the joint at the end of the day, 
and took Naprosyn about once a day to decrease the pain.  He 
did not have a history of any change in motion in the right 
knee secondary to repetitive movement, although he felt like 
he always had some limited motion in the joint.  
Occasionally, he would limp on the leg because of pain.  He 
also tended to bear more weight on the left lower extremity 
because of pain, and stated that he had developed some pain 
in the right foot, as well as the right hip, because of 
symptoms of the right knee. 

On physical examination, the examiner found the Veteran to 
have normal gait and posture.  He was not using any assistive 
devices for ambulation, nor was there a knee brace in place 
at the time of the examination.  The examiner noted that with 
standing, the Veteran appeared to have a slight lateral 
subluxation of the right patella, with normal tracking of the 
patella with extension and flexion, except with the 
persistence of the slight lateral subluxation of the patella.  
He otherwise had no gross changes in the right knee; 
therefore there was no swelling, hypertrophy, or redness.  He 
had some tenderness to pressure over the patella, as well as 
tenderness along the medial joint line of the right knee, but 
no abnormalities were palpable.  He also had some tenderness 
in the popliteal fossa, again with no abnormalities palpable.  
Actively, his range of motion was zero to 135 degrees, but he 
complained of same pain in the joint with any extension 
beyond 5 degrees and with flexion beyond 110 degrees.  There 
was minimal subpatellar crepitus palpable with movement with 
passively full range of motion in the joint from zero to 140 
degrees, but again with pain in the joint with any extension 
beyond 5 degrees and with flexion beyond 110 degrees.  In 
testing for stability, the Veteran had a minimal laxity on 
valgus stress.  There was no laxity on varus stress, and 
there was no AP laxity of the joint found.  McMurray's sign 
was positive.  He had good muscular development and strength 
in the right leg.  He could bear his full weight on the leg 
without complaint.  He could heel and toe walk but with some 
pain in the right knee.  He could squat, but again with pain 
in the right knee joint. 

The examiner diagnosed the Veteran with postoperative 
internal derangement of the right knee, symptomatic, with 
chondromalacia, lateral patellar subluxation, instability, 
limitation of flexion, no flareups, no change with repetitive 
movement of the right knee joint.  The examiner stated that 
the Veteran did have repetitive movement of the right knee 
during the examination with no change in the range of motion 
of the right knee.  The examiner also noted that on 
examination, his flexion was 135 degrees on the right.  There 
was no evidence of any quadriceps atrophy with good 
quadriceps strength present.  X-rays of the right knee were 
within normal limits.


The Board also observes private treatment records submitted 
by the Veteran, dated from approximately February 2006 to 
February 2008.  The Veteran's private treatment records also 
reveal consistent complaints of pain upon walking, standing, 
walking up stairs and squatting.  The Veteran also had 
confirmed crepitus, some tenderness, and a diagnosis of 
chondromalacia.  Furthermore, the Veteran underwent 
arthroscopic surgery in November 2007.  At that time, there 
was evidence of a tear in the anterior horn, medial meniscus 
and medial plica.  The medial meniscus anterior horn was 
smoothed out; it was then probed and found to be stable.  The 
undersurface of the patella medial facet was also debrided of 
soft cartilage, and also the top of the lateral femoral 
condyle in the intercondylar area was smoothed out.  The 
medial plica was also excised.  Subsequently, the Veteran 
reported crepitus on the right knee, and he attended physical 
therapy to strengthen his quadriceps muscles.

After a reviewing the evidence of record, the Board concurs 
that subsequent to the October 2000 VA examination, the 
Veteran's service-connected right knee disorder showed 
sustained improvement.  In this regard, the Board notes that 
the Veteran had arthroscopic surgery subsequent to the 
October 2000 VA examination, in November 2000, to repair the 
right knee.  At the October 2005 VA examination, the 
Veteran's range of motion was from zero to 140 degrees.  
Similarly, at the August 2006 VA examination, the Veteran's 
range of motion was from zero to 135 degrees, although with 
pain past 5 degrees of extension and 110 degrees of flexion.  
In addition, at both the October 2005 and August 2006 VA 
examinations, the Veteran no longer exhibited any abnormal 
weight-bearing, thus evidencing sustained improvement.  
Furthermore, subluxation was noted to be mild.

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 30 to 10 
percent for the Veteran's service-connected right knee 
disorder was proper.  The medical evidence on file at the 
time of the RO's decision to reduce the rating corresponds to 
this determination.  Therefore, the appeal for restoration of 
a 30 percent rating for that specific disorder must be 
denied.  The preponderance of the evidence is unfavorable, 
and under these circumstances the benefit-of- the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  See 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to the restoration of a 30 percent rating for a 
service-connected right knee disorder is denied.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, in addition to contesting the propriety of the 
rating reduction, the Veteran also raised a claim for an 
increased rating for his service-connected right knee 
disorder.  The Board also notes that during the pendency of 
this appeal, the Veteran had arthroscopy knee surgery in 
November 2007.  However, the Veteran's most recent VA 
examination is dated in August 2006. 

In this regard, the Board notes that VA's duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  Caffrey v. Brown, 6 Vet. 
App. 377, 381.  Therefore, because it is uncertain whether 
the August 2006 VA examination reflects the current state of 
the Veteran's right knee disorder, he must be scheduled for a 
new examination in order to ascertain the current severity of 
her service-connected right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA orthopedic examination to 
ascertain the current severity and 
manifestations of his service- connected 
right knee disorder.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the current 
severity of the Veteran's right knee 
disorder.  Specifically, the examiner 
should note range of motion findings, to 
include repetition testing, and any 
instability that may be present.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


